DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2,8-14,16,19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either in singly or in combination a device as follows:
1. (currently amended): An electronic device package comprising: a package substrate; an interposer located above the package substrate and electrically connected to the package substrate; a processing device located above the interposer and electrically connected to the interposer; at least one high bandwidth memory device located above the interposer and electrically connected to the interposer and the processing device; a power management integrated circuit device located above the interposer and electrically connected to the interposer and the processing device; and a passive device located on or inside the interposer and electrically connected to the power management integrated circuit device, wherein the passive device comprises an inductor having an upper magnetic layer and a lower magnetic layer respectively disposed above and under the 
interposer, through-silicon vias connecting the upper magnetic layer to the lower magnetic layer, and a redistribution layer connecting the through-silicon vias.
13. (currently amended): An electronic device package comprising: a package substrate including a substrate body having a top surface and a bottom surface; first connection terminals disposed on the substrate body and dedicated to electrically connect the electronic device package to an external device; second 
16. (currently amended): An electronic device package comprising: a package substrate; a lower interposer located above the package substrate and electrically connected to the package substrate; an intermediate interposer located above the lower interposer and electrically connected to the lower interposer; an upper interposer located above the intermediate interposer and electrically connected to the intermediate interposer; a processing device located above the upper interposer and electrically connected to the upper interposer; at least one high bandwidth memory device located above the upper interposer and electrically connected to the processing device; a power management integrated circuit device located inside the intermediate interposer and electrically connected to the upper interposer and the processing device; and a passive device located inside the lower interposer and the intermediate interposer and electrically connected to the power management integrated circuit device, wherein the passive device comprises a lower inductor and an intermediate inductor, wherein the lower inductor comprises a plurality of lower through-silicon vias and a lower redistribution layer that are located inside the lower interposer, the lower redistribution layer connecting the plurality of lower through-silicon vias, and the intermediate inductor comprises a plurality of intermediate through- silicon

intermediate interposer, the intermediate redistribution layer connecting the 
plurality of intermediate through-silicon vias.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813